tJcwemkr 10.2015
 Mr. AU\ Aflsfa

 9.0. $o* mos
 Asiio., Jm£_7£7_(J

                                                                   APPEALS


     jkfflifcfLjdLi^                                 DEC 03 2015

 jBiUtoMfflsm
                                                 Abel Acosta, Clerk




  aidtessJieloi^^
       i   *.  _r j •   f»                       '
 jXtosiifeiQ)^ of 4iLmafee£
                         fcpifiil^
                                            £^
                                   ,^/nvw Ufl^
                              rfidyii/i
                              LJ          11ilgL prose
                         BlUCJtLite.
                         QluJiui
                          MLMM
                          tWsi/i(le. "lf.ycts.773t/J.
xclwe- ._AtciwflLLMfliT«_oLCkate.e_cf._A0ffi£L
                      CCA tic Pf)'0V2Q'\6
                                /MTUC
                  covet of- cmmi AfPtMs
                           mstiki.tcxas
                          Pln'jrtpoin fcli'/a^
                                     x.

                ~Thp, S-ig-ie oP Texas
             fipmJWUki^

                       hsmcAMA f

              Kior\re OF &HAU6E OF APPftESs


 To thc hqmo^lf (leAk of sa/p ifl/ftT-

     COMS MOW, fcmamiio Sig.t, PeM+tQMfj prose., (lnd \\m\o^
1ftpfa(W 4iis CourT flp qolfiai^e, o$ aJdrexs-lN StiffQfiT
"fttepEiaf fetikfler iA/ilJ glnoin/ -fctie (Wf 4)fr foflflw/Vm

                                X

     rHftonerr    pernor nddwss \ms as            klwvs :
                  1



                      foA Mockion" Unrt
                         |53t HO f                               •




                  USUch^T^TIff
                                 £1
                               .01
    Q&ick.&—(ioAQA<AU^f&siiks^ak^isj!i.uki^
                               JL

       sMinkSs-MiwiiA—g<UmS-JsLJiS—mo\tfs

                     IlkUai
                   MHHLM.
                  JWMtmiTTM
    Plan's Mitttfk- WKwm address
                         •J
                                         is m'pciwz     mw\Q4\YApL.

                              Prayer
                                                           •




1
          feiU-sJMMSllXON&lZM^diiiwirJktjm^ti
    |)fM.r <M \\f\\s notlrc, s$jw to <d?A -fin G?»/rf of hts

                                  MSnzc^L^J^hcL,
                                       irMvwv
                                  m/\\ami/\ c-li'flg/ pro se,
                                  TftCT-CT Mo. OT77?
                                  flli's Uni-t-
                                  MLMMo.
                                  MsnikJm^imi


                        &&£.
                        Cirtrnccife of Serv7ce,




     £ood^O±J}\ainae or Address has fare* Awarded by llS-

      pii/JMOfl, Paul Bao\f\(io TfliAftr, \Q[ |/\J. A/tifya St., Suite HO.
     SaviAfikmoLjJ&as ^b2Q^^and^ke^y[JLSmfcA±^


>.                                (>£/iv\pf/vw^ \i(Mkf
W                                 ft -J • f\\ns. fifosc
                                     J       - / | •




1
                                                                             .:<:AV

                          IBJJ